Opinion issued January 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00761-CV
                            ———————————
   IN RE FOUNTAIN FIREARMS, INC. A/K/A FOUNTAIN FIREARMS
         INVESTMENTS, INC., AND LOIS FOUNTAIN, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Fountain Firearms, Inc. a/k/a Fountain Firearms Investments, Inc.,

and Lois Fountain, filed a petition for writ of mandamus on September 8, 2015,

seeking to compel the respondent trial judge to vacate the court’s July 15, 2015 order

denying the relators’ motion for summary judgment and directing the trial judge to
grant the relators’ motion for summary judgment in the underlying proceeding.1 On

September 15, 2015, this Court granted relators’ motion to abate and substitute party,

and remanded the petition to allow the new trial judge, the Honorable Chad Bridges,

to reconsider the order signed by the presiding judge at the time, the late Honorable

Thomas R. Culver, III. See TEX. R. APP. P. 7.2(a)–(b).

      On December 16, 2015, relators filed a motion to dismiss this petition as

moot, with a certificate of conference stating that counsel for the real party in

interest, Mark Rudolf Herfort, had been contacted and was unopposed to this motion.

See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). Relators explained that the parties had

reached an agreement to settle this case before the hearing was held before the new

trial judge. On December 30, 2015, a supplemental clerk’s record was filed in this

Court attaching the “Joint Motion to Dismiss All Claims With Prejudice” that the

parties filed in the trial court on December 14, 2015, and the order granting that

motion signed by the trial court on December 22, 2015.

      Accordingly, we reinstate this mandamus proceeding and grant the motion

to dismiss the petition for writ of mandamus as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.


1
      The underlying case is Mark Rudolf Herfort v. Louis [sic] Fountain; Fountain
      Firearms, Inc. a/k/a Fountain Firearms Investments, Inc., Cause No. 13-DCV-
      205348, pending in the 240th District Court of Fort Bend County, Texas, the
      Honorable Chad Bridges presiding.

                                          2